Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 4, 2011                                                                                         Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142155                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 142155
                                                                   COA: 292587
                                                                   Calhoun CC: 2001-004982-FC
  MICHAEL DEAN CARAWAY,
           Defendant-Appellant.

  _________________________________________/


        On order of the Court, the application for leave to appeal the November 2, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 4, 2011                         _________________________________________
           y0427                                                              Clerk